



EXHIBIT 10.2
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of December 28, 2011
and effective as of July 1, 2011 (the “Effective Date”) by and between Marina
Bay Sands Pte Ltd, a Singapore company with its principal office at 10 Bayfront
Avenue Singapore 018956 (the “Company”) and George Tanasijevich (“Employee”).


In consideration of the promises and mutual covenants contained herein and for
other good and valuable consideration, the Company and Employee (each
individually a “Party” and together the “Parties”) agree as follows.


1.    Definitions.


1.1
“Affiliate” means a parent, subsidiary and any other Persons under common
control with the Company.



1.2
“Base Salary” means the salary provided for in Section 3 of this Agreement or
any change thereto pursuant to the provisions of Section 3.



1.3
“Cause” means:



(a)
Conviction, or a guilty plea, or a nolo contendere plea to a felony or
conviction of a misdemeanor involving moral turpitude which materially affects
Employee’s ability to perform duties or materially adversely affects the
reputation of the Company or any of its Affiliates; or



(b)
Misappropriation of any material funds or property of the Company or its
Affiliates, commission of fraud or embezzlement with respect to the Company or
its Affiliates, or any material act of dishonesty in relation to Employee’s
employment by the Company regardless of whether such act results or was intended
to result in Employee’s direct or indirect personal gain or enrichment; or



(c)
Use of alcohol or drugs that renders Employee unable to perform the functions of
his job or carry out his duties; or



(d)
Failure to render services in accordance with the provisions of this Agreement
(including, without limitation, the licensing requirement in Section 2.4 below,
if applicable) or the failure to follow directions communicated by the Company’s
management or Employee’s direct or indirect supervisors; or



(e)
Any act, or failure to act, (including disclosure of Confidential Information)
that is likely to prejudice the business or reputation of the





--------------------------------------------------------------------------------




Company or its Affiliates or to result in any material economic or other harm to
the Company or its Affiliates; or


(f)
Any act, or failure to act, on the part of Employee which brings material
disrepute upon Employee, either personally or professionally; or



(g)
Violation of any law, rule or regulation of any governmental or regulatory body
material to the business of the Company or its Affiliates; or



(h)
The loss, revocation or suspension of any license or certification of Employee
necessary for Employee to discharge Employee's duties on behalf of the Company
or its Affiliates; or



(i)
Any other material breach of this Agreement by Employee or any act of neglect or
misconduct which the Company, in its sole discretion, deems to be good and
sufficient cause; or



(j)
Willful and persistent failure by Employee to reasonably perform duties; or



(k)
Employee’s death; or



(l)
Employee’s Disability as defined below.



1.4
“Confidential Information” means all private, personal, confidential or
proprietary information, tangible or intangible, owned by or pertaining to the
Company or any of its Affiliates or Sheldon G. Adelson. Without limiting the
generality of the preceding sentence, “Confidential Information” shall include,
but not be limited to, all of the Company’s or its Affiliates’ material
non-public information, Trade Secrets, business methods, business plans, lists
of Customers, secret formulas or processes, player rating and credit line
information, players lists, Customer information, Customer data, sales data,
cost data, profit data, marketing methods, credit and collections techniques,
strategic planning data, and financial planning data.



1.5
“Customer” means all individuals contained in the Company’s or its Affiliates’
customer lists, customer databases, or the like whether or not those individuals
have been solicited or procured by the Company or its Affiliates or Employee.



1.6
“Disability” means Employee’s inability with or without accommodation to
perform, for a period greater than twelve (12) consecutive weeks, the essential
functions of the position by reason of permanent mental or physical disability,
whether resulting from illness, accident or otherwise.



1.7
"Media" means print, document-based medium, television, facsimile, telex,
telephone, radio, satellite, cable, wire, computer-based network, network,
magnetic means, electronic means, Internet, intranet, and any other method (now
known or hereinafter developed) for the publication, retention, conveyance,





Employment Agreement
2
Employee Initials: /s/GT

--------------------------------------------------------------------------------




possession or holding of content, including without limitation, computer
software, compact and laser disc, digital video displays, video cassettes, and
multi-media.
    
1.8
“Person” means any individual, firm, partnership, association, trust, company,
corporation, limited liability company or other legal entity.



1.9
“Singapore Gaming Authority” means the Ministry of Home Affairs, the Casino
Regulatory Authority or any other branch of the Singapore Government tasked with
the regulation of casinos in Singapore.



1.10
“Term” means the period specified in Section 2.2 and any extensions or
continuations thereof, whether it be a fixed period or “at will.”



1.11
“Termination Date” means the last day the Employee is employed by the Company,
regardless of whether such termination results from a termination (a) stated by
the Company to be for Cause pursuant to Section 8.1; (b) stated by the Company
to be without Cause pursuant to Section 8.2; (c) stated by the Employee to be
voluntary pursuant to Section 8.3; or (d) after expiration of the Term
regardless of whether Employee does or does not continue to be employed for any
time after the expiration of the Contract Term set forth in Section 2.2.



1.12
“Trade Secrets” mean the Company’s and/or its Affiliates’ trade secrets as such
term is defined in the Uniform Trade Secrets Act, as promulgated and amended
from time to time in the State of Nevada.



All of the foregoing defined terms in quotations, if defined in the singular,
shall also retain such general meaning if used in the plural, and if used in the
plural, shall retain such general meaning if used in the singular.


2.    Term. Positions and Duties.


2.1
Employment Accepted. The Company hereby employs Employee, and Employee hereby
accepts employment with the Company, for the Term, in the position and with the
duties and responsibilities set forth in Section 2.3 or in such other position
or with such other responsibilities as is or are reasonably assigned by the
Company from time to time and upon such other terms and conditions as are
hereinafter stated.



2.2
Term.  The “Contract Term” shall commence on the Effective Date and, unless
earlier terminated in accordance with this Agreement, shall expire at the close
of business on June 30, 2014 (such period, the “Initial Term”); provided, that
the “Contract Term” shall also include any extension of this Agreement agreed in
writing by the Company and the Employee beginning on the first day of any such
extension and ending on the last day stated in any such extension. As used
herein, the “Term” includes the Contract Term and any period of “at will”
employment as set forth in Section 8.4, until the Employee or the Company





Employment Agreement
3
Employee Initials: /s/GT

--------------------------------------------------------------------------------




terminates such employment for any reason or no reason. Unless otherwise stated,
all provisions in this Agreement shall subsist throughout the Term.
    
2.3
Duties and Responsibilities. Employee shall be employed as President and Chief
Executive Officer, Marina Bay Sands and Managing Director, Global Development,
Las Vegas Sands Corp (“LVSC”) and shall have all the responsibilities of that
position as are reasonably and customarily associated with such position and as
may be assigned pursuant to Section 2.1 above including, but not limited to,
working for and acting on behalf of Affiliates of the Company as assigned from
time to time by the Company. Employee shall report to the President and Chief
Operating Officer of LVSC, subject to change at the Company’s discretion. While
employed by the Company, Employee (a) shall faithfully and diligently devote all
business and professional time, attention, energy, experience and ability to
promote the business and interests of the Company and (b) shall not engage in
any other employment, occupation, consultation or business pursuit which would
interfere with or take time away from the discharge of his employment
responsibilities without the prior written consent of the Company.



2.4
Licensing Requirement. If required by the Company, the Singapore Gaming
Authorities, any Nevada gaming authority or any other regulatory authority
within or without the State of Nevada (collectively, a “Gaming Authority”) to
perform the duties required of Employee by the Company pursuant to Sections 2.1
and 2.3, Employee must apply for and obtain any registration, license,
qualification or finding of suitability required by a Gaming Authority
(collectively, a “License”). Employee shall cooperate with any Gaming Authority
and with the Company in applying for the License and in removing any objections
that may be raised by any Gaming Authority in connection with the granting of
the License. If the Gaming Authority shall refuse to grant the License to
Employee, or at any time during the Term revoke or suspend the License, then the
Company shall have the right, in the Company’s sole discretion, to terminate
this Agreement for Cause, in addition to all other rights and remedies available
to the Company.



2.5
Singapore Work Authorization. Employee shall provide the Company with a copy of
Employee’s Singapore national identity card or other evidence of Employee’s
right to work in Singapore. This Agreement is conditioned upon Employee
receiving and maintaining all required work permits and permissions from the
Government of Singapore. The Company agrees to use its best efforts to assist
the Employee in the application and approval process, if required, for such
permits and approvals.



2.6
Policies and Procedures. In addition to the terms herein, Employee shall be
bound by the Company’s policies and procedures, as such may be supplemented or
amended by the Company from time to time. In the event the terms in this
Agreement conflict with the Company’s policies and procedures, the terms in this
Agreement shall take precedence. Employee (a) acknowledges that he has read the
Company’s policies and manuals, including the Company’s Code of Business Conduct
and Ethics, and signed any required certifications relating to such





Employment Agreement
4
Employee Initials: /s/GT

--------------------------------------------------------------------------------




policies and manuals and (b) agrees to abide by the Company’s policies and
manuals.


2.7
Termination of Prior Agreement. Effective as of the Effective Date, the
employment agreement between Marina Bay Sands Pte Ltd and Employee, dated as of
October 18, 2007, as amended and extended by the Extension to Employment, dated
as of August 28, 2009, shall terminate and be of no further force and effect;
provided, that Employee shall not forfeit Employee’s right to any stock option
award that is outstanding as of the Effective Date and any agreement evidencing
any such stock option award that is in effect as of the Effective Date shall
remain in effect in accordance with its terms. Effective as of the Effective
Date, except as provided in the preceding sentence, this Agreement will
constitute the entire agreement between the Company and Employee with respect to
Employee’s terms and conditions of employment. For the sake of clarity,
Employee’s stock option awards that are outstanding as of the Effective Date are
set forth on Schedule 1.



3.
Base Salary. Employee shall be entitled to receive an annual Base Salary of
Eight Hundred Fifty Thousand United States Dollars (US$850,000.00). All such
amounts shall be payable in equal installments every two weeks or otherwise in
accordance with the regular payroll of the Company. On an annual basis on or
about the anniversary date of the Employee’s date of hire, Employee shall
receive a review of the Base Salary at which time the Base Salary may, but need
not, be increased, but may not be decreased. Any such revised salary shall
become the Base Salary for purposes of this Agreement.



4.
Bonuses.



4.1
Annual Incentive Bonus. Employee shall be eligible to participate in Company’s
annual management incentive program as follows:



(a)
It is Company’s current intention to maintain an incentive bonus program by
which qualified employees will be eligible to receive a discretionary annual
incentive bonus based upon the achievement of individual and company goals and
objectives as established from time to time. Employee will be eligible to
participate in the bonus program and will be eligible to receive an annual bonus
thereunder in an amount of up to one hundred percent (100%) of Employee’s Base
Salary; and



(b)
Any annual incentive bonus (regardless of the form of payment and the
maintenance of the incentive bonus program) is in the sole, absolute and
unfettered and unreviewable discretion of the Company. Employee shall not have
any enforceable right to receive a bonus except for such bonuses as are actually
paid by the Company to the Employee. Upon termination of Employee's employment
for any reason whatsoever, the Company shall have no obligation to pay Employee
any bonus or prorated portion of a bonus Employee might have received had
Employee continued to be employed, except where a fixed or determinable amount









Employment Agreement
5
Employee Initials: /s/GT

--------------------------------------------------------------------------------





has already been declared by the Company in writing as being due and payable to
the Employee prior to the Termination Date.


4.2
Special Project Bonuses. Employee shall be entitled to receive special project
bonuses as follows:



A bonus in an amount equal to one hundred percent (100%) of Employee’s Base
Salary in the event that LVSC or an LVSC entity is awarded a gaming license or
similar concession to operate a casino in Japan, the Republic of Korea, Vietnam
or Taiwan. This bonus shall be payable each time a gaming license is received in
respect of any one of these countries.


Any special project bonus described above, if earned, will be payable, at
Employee’s election, as follows:


(i)
One Hundred percent (100%) in cash; or



(ii)
fifty percent (50%) in cash and fifty percent (50%) in restricted shares of

LVSC’s common stock, par value $0.001 per share, granted under LVSC’s 2004
Equity Award Plan (the “Plan”); such restricted shares to be valued as of the
Date of Grant (as defined in the Plan) and to vest in full on the third
anniversary of the Date of Grant, subject to Employee’s continued employment
with the Company on the applicable vesting date. Any grant of restricted shares
will occur during the next open trading window, subject to the approval of the
Compensation Committee of the LVSC Board of Directors and the Employee’ election
in the form and manner set forth in the Company’s or LVSC’s policies for such
election; and


(iii)
the cash portion of any special project bonus will be paid as soon as
practicable following the award of the gaming license or similar concession
under Section 4.2 above, but in no event later than two and one-half months
following the calendar year in which such bonus was earned.



4.3
Special Event Bonus. Employee shall be entitled to receive a special event bonus
in the amount of USD 250,000 upon the release of the security deposit paid to
the Singapore Tourism Board pursuant to the terms of the Development Agreement,
dated as of August 23, 2006, between the Singapore Tourism Board and Marina Bay
Sands Pte Ltd and as soon as practicable following such release but in no event
later than two and one-half months following the calendar year in which such
bonus was earned.



5.
Equity Award. Management will recommend that the Compensation Committee of the
LVSC Board of Directors, which administers the Plan, approve a one-time award
(the “Share Incentive Award”) of 50,000 restricted shares of LVSC’s common stock
(the “Restricted Shares”) under the Plan. Subject to Employee’s continued
employment with the Company, the Share Incentive Award (if approved) shall
become vested and







Employment Agreement
6
Employee Initials:           

--------------------------------------------------------------------------------





exercisable as to (a) one-third (1/2) of such Restricted Shares on June 30, 2012
and (b) one-half (1/2) of such Restricted Shares on June 30, 2013.


Subject to the approval of the Compensation Committee of the LVSC Board of
Directors, Employee may become eligible to receive other equity-based
compensation awards in such amounts and upon such terms as the Company may
decide in its own discretion, it being expressly understood and agreed that this
paragraph does not create any obligation on the part of the Company to grant any
such additional equity compensation.


The Share Incentive Award and any other equity compensation awards that may be
granted to Employee from time to time shall be subject to the terms and
conditions of the Plan and the appropriate form of equity compensation agreement
used by the Company for its senior executives.


6.
Employment Benefit Programs. During the Term, Employee shall be entitled to
medical and dental insurance and life and disability insurance benefits and paid
time off as are generally available to the Company’s employees of similar status
from time to time under such benefit plans and as described and subject to such
conditions and discretion as is reserved to the Company as set forth in the
associated benefit plan materials and summary plan descriptions for such benefit
plans.



7.
International Assignment Benefits. During the Term, Employee shall be entitled
to the following payment and benefits associated with his international
assignment:



7.1
Education Assistance for School Age Children. The Company will reimburse
Employee the tuition costs paid to the Singapore American School or other
international school for Employee’s school age children in Singapore. Tuition
costs generally include one-time registration, enrollment fee, application fees,
school fees, facility fees and infrastructure fee but expressly exclude text
books, stationery, uniform and transport as well as refundable deposits.



7.2
Travel to the U.S. During the term of employment in Singapore,-Employee will be
provided with two return Business Class trips to the United States to attend
business meetings annually. Each member of Employee’s immediate family residing
with Employee in Singapore shall also be provided with two return Business Class
trips to the United States annually, in accordance with The Company Travel
Policy.



7.3
Relocation Benefits after Completion of Initial Term or Upon Termination Without
Cause. Upon termination of employment following the Initial Term, or if Employee
is terminated by the Company without Cause, during the Initial Term, he will be
entitled to payment and/or reimbursement for the same types of reasonable costs
of relocating the Employee, his significant other, and the Employee’s and his
significant other’s children and their personal belongings that were provided to
the Employee by the Company for his relocation to Singapore, with respect to the
repatriation of the Employee, his significant other, and the Employee’s and his
significant other’s children from Singapore to the U.S.A.,





Employment Agreement
7
Employee Initials: /s/GT

--------------------------------------------------------------------------------




subject to the Company’s current Expatriate Compensation and Benefits Policy.
The relocation benefits will include Business Class plane tickets from Singapore
to the U.S.A.


8.    Termination.


8.1
Termination by Company With Cause. The Company may terminate Employee’s
employment for Cause at any time upon and by giving advance notice to Employee
of the particular act(s) or failure(s) to act providing the basis for
termination (the “Default”). Notwithstanding the foregoing, to the extent the
Default is contested by Employee as factually inaccurate, then, in any such
case, the Company will give Employee the opportunity (a) to cure the Default, if
curable, within ten (10) days’ notice of the Default or (b) to immediately
provide evidence satisfactory to the Company establishing that the Default did
not occur. If Company determines Employee has cured the Default or produced
evidence satisfactory to the Company that the Default did not occur, the
Employee shall not be entitled to any damages and the continued employment of
the Employee will be the only remuneration to which Employee is entitled. In the
event Company determines that Employee has not cured the Default or has not
established to the satisfaction of the Company that the Default did not occur,
the Company will give Employee notice of termination. In the event Company
terminates Employee’s employment for Cause during the Contract Term, as provided
in this Section 8.1, Employee shall be entitled to the following:



(a)
Continued payment of Base Salary at the rate in effect at the time of
termination through the Termination Date;



(b)
Reimbursement for reasonable expenses incurred, but not paid prior to the
Termination Date, subject to the Company’s policies; and



(c)
Such rights to other compensation and benefits as may be provided in applicable
plans and programs of the Company, including, without limitation, applicable
employee benefit plans and programs, including COBRA benefits, if applicable,
according to the terms and conditions of such plans and programs provided,
however, that nothing in this subsection shall be read to entitle Employee to
any unpaid bonus as of the Termination Date, except to the extent provided
elsewhere in this Agreement.



8.2
Termination by Company Without Cause. The Company may terminate Employee’s
employment without Cause at any time by giving written notice to the Employee.
Subject to Clause 26, in the event that Company terminates Employee’s employment
without Cause subject to Section 26, during the Contract Term, Employee shall
thereupon be entitled to the following:



(a)
A lump sum payment equal to 6 months of his Base Salary at the rate in effect at
the time of termination (“Separation Pay”) which shall be payable within thirty
(30) days following such termination;







Employment Agreement
8
Employee Initials: /s/GT

--------------------------------------------------------------------------------




(b)
A pro-rated Bonus (if any) due in accordance with Section 4.1 or, if more
favorable to the Employee, as otherwise permitted by the Company’s annual
management incentive program in effect on the Termination Date, and any such
bonus shall be paid to the Employee at the same time as bonuses are paid to
other executives generally;



(c)
Payment of any Special Project Bonus or Special Event Bonus under Sections 4.2
or 4.3 earned as of the Termination Date but not yet paid which shall be payable
within thirty (30) days following such termination; and



(d)
All payments and benefits set forth in Sections 8.1(b) and 8.1(c).



8.3
Voluntary Termination by Employee. Employee may terminate his employment at any
time by giving sixty (60) days written notice to the Company. In the event
Employee voluntarily terminates his employment as provided in this Section 8.3,
Employee shall be entitled to the following:



(a)
Base Salary at the rate in effect at the time of termination through the
Termination Date; and



(b)
All payments and benefits set for in Sections 8.1(b) and 8.1(c).



8.4
At Will Employment. In the event that this Agreement has not been extended in
writing by the Parties, and if Employee remains in the employ of the Company
following the end of the Contract Term, Employee will be deemed an “at-will”
employee and the Company may terminate such employment with or without Cause
without any further liability other than Employee’s accrued but unpaid
compensation as of the Termination Date. Employee acknowledges and represents
that Employee’s continued employment as an “at will” employee is sufficient
consideration to support Employee’s continuing obligations under the terms of
this Agreement, including but not limited to the covenants set forth in Section
9 of this Agreement.



8.5
General Release and Covenant Not to Sue. Notwithstanding any other provision of
this Agreement to the contrary, Executive Acknowledges and agrees that any and
all payment to which he is entitled under this Section 8 are conditional upon
and subject to Executive (or Executive’s estate’s) execution, within 21 days
following termination of employment, of the General Release and Covenant Not to
Sue in the form attached hereto as Exhibit A (which form may be reasonably
modified to reflect changes in the law), and, except as otherwise provided in
Section 26, any payments that are subject to the execution of such General
Release and Covenant Not to Sue shall commence to be paid as soon as
proacticable following expiration of the release revocation period, if any.











Employment Agreement
9
Employee Initials: /s/GT

--------------------------------------------------------------------------------




9.
Restrictive Covenant and Covenants not to Engage in Certain Other Acts.



9.1
Restrictive Covenant. In the event of any termination for Cause or any voluntary
termination by Employee under Section 8.3 prior to the scheduled expiration of
the Term, Employee shall not for a period of six (6) months from the Termination
Date, accept any employment or compensation with any construction company,
integrated resort company, hotel company, gaming company, retail leasing company
or convention-related company in Singapore or any other location in which the
Company or any of its Affiliates is doing business or has made substantial plans
to commence doing business, in each case at the time of the Termination Date.



9.2
Non-solicitation.  Employee agrees that for a period of two (2) years after the
end of Employee’s employment with Company for any reason, Employee shall not
induce any persons in the employment of Company or its Affiliates to (a)
terminate such employment, (b) accept employment with anyone other than Company
or an Affiliate of Company or (c) interfere with the business of Company in any
material manner.



9.3
Covenants to Protect Confidential Information.



(a)
Non-Disclosure. Throughout the Term and in perpetuity following the Termination
Date, Employee shall hold confidential all Confidential Information learned or
acquired by Employee and to take all action necessary to preserve that
confidentiality. Employee represents and covenants that Employee shall treat any
Confidential Information disclosed to, or learned by, Employee as a fiduciary
agent of the Company recognizing that the Company only made the Confidential
Information accessible to Employee by reason of the special trust and confidence
which the Company placed in Employee. In perpetuity, Employee shall not disclose
make available or otherwise convey any of the Company’s, its Affiliates’, or
Sheldon G. Adelson’s Trade Secrets to any Person; provided, however, that
Employee may disclose the Company’s, its Affiliates’, or Sheldon G. Adelson’s
Trade Secrets to directors, officers and employees of the Company who in
Employee’s actual and reasonable knowledge are entitled and authorized to view
such Trade Secrets and who need to know such Trade Secrets in order to conduct
bona fide activities on behalf of the Company. The non-disclosure obligations in
this Section 9.3 do not apply to any information or data: (i) generally publicly
known, (ii) learned by Employee from third Persons with a legal right to
disclose such information to Employee, or (iii) discovered by Employee through
means entirely independent from and in no way arising from the disclosure to
Employee by the Company, provided that the source is not another employee,
consultant or agent of the Company who is subject to an obligation of
confidentiality. All provisions protecting Confidential Information shall be
deemed to also protect Trade Secrets, but references to Trade Secrets shall not
be deemed to automatically refer to Confidential Information.







Employment Agreement
10
Employee Initials: /s/GT

--------------------------------------------------------------------------------




(b)
Approval for Disclosure. Without the prior written approval of Sheldon G.
Adelson or another duly authorized representatives of the Company or its
Affiliates, which the Company, its Affiliates, or Sheldon G. Adelson may in its
or their sole discretion withhold, Employee shall keep confidential and shall
not directly or indirectly disclose, reveal, publish, exploit or otherwise make
use of the Confidential Information in any manner whatsoever including, but not
limited to, interviews, articles, accounts, books, plays, movies, and
documentaries, whether non-fiction or fictional.



(c)
Security Measures. While in possession or control of Confidential Information,
or any Media embodying the same, Employee shall take reasonable efforts to keep
such Confidential Information reasonably inaccessible from Persons not otherwise
authorized to view the Confidential Information. Without limiting the generality
of the foregoing, Employee shall not transmit or transfer any Confidential
Information or other Company proprietary information to any other personal or
external media, including, without limitation, flash drives, personal computers,
personal e-mails, CD’s, or any other recording media without the express written
consent of an authorized representative of the Company.



(d)
Forced Disclosure. If Employee is requested or required (by oral questions,
interrogatories, requests for information or documents in legal proceedings,
regulatory or stock exchange order, subpoena, civil investigative demand or
other similar process or procedure) to disclose any of the Confidential
Information, Employee shall provide an officer of the Company with prompt
written notice of such request or requirement so that the Company may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement. If, in the absence of a protective order or other
remedy or the receipt of a waiver by the Company, Employee nonetheless is
legally compelled to disclose Confidential Information to any tribunal or else
would stand liable for contempt or suffer other censure or penalty, Employee
may, without liability herein, disclose to such requesting person or entity only
that portion of the Confidential Information which Employee is legally required
to disclose, provided that Employee exercises Employee’s best efforts to
preserve the confidentiality of the Confidential Information, including, without
limitation, by cooperating with the Company to obtain an appropriate protective
order or other reliable assurance that confidential treatment will be accorded
the Confidential Information by such requesting person or entity.



(e)
Ownership of Intellectual Property. Notwithstanding any other provision of this
Agreement, Employee hereby covenants, represents and warrants that the Company
owns the exclusive right, title and interest in and to the Confidential
Information and the intellectual property rights embodied in, relating to, based
upon or arising from Confidential Information. Without limiting the foregoing,
in the event Employee creates or modifies works or





Employment Agreement
11
Employee Initials: /s/GT

--------------------------------------------------------------------------------




performs acts that create intellectual property rights related to or arising
from the Company goods or services, including any such rights protected by any
applicable law relating to copyrights, patents or any other form of intellectual
property (“IP Rights”), Employee covenants, represents and warrants that Company
owns all such IP Rights. In the event the Employee is deemed to have or retain
any right, title, or interest in and to any such IP Rights, Employee hereby
assigns all of the IP Rights to the Company and shall execute any further form
of assignment of the IP Rights to the Company as may be required or desired by
the Company to perfect and enforce the assignment of the IP Rights. Employee
covenants, represents and warrants that the Employee has set forth on Schedule 2
all: (1) inventions, copyrights, or other developments that are susceptible to
intellectual property protection and that are owned, developed, licensed, or
otherwise proprietary to Employee prior to employment with Company
(“Pre-Employment Inventions”), along with a description of any such
Pre-Employment Inventions that are the subject of a confidentiality obligation
(specifically identifying any such Pre-Employment Invention that Employee is
precluded from using, disclosing, or otherwise exploiting due to a prior or
existing contractual or legal obligation), and such description has been made in
such manner as to retain the confidentiality of such Pre-Employment Invention;
(2) contracts whereby Employee has agreed in any manner whatsoever to keep
confidential, secret, or otherwise not disclose any content or other matter of
any third Person; (3) contracts where Employee has agreed not to compete in any
manner with any third Person; and (4) claims, notices, or other matter in which
a third Person has accused the Employee of misappropriation of intellectual
property or a breach of a fiduciary duty or a duty of confidentiality and all
lawsuits that Employee has been named in (whether as plaintiff or defendant)
with respect to any such subject matter. Employee acknowledges that Company
hereby notifies Employee to keep all prior and current obligations and Employee
covenants, represents and warrants that this Agreement and the employment
provided hereunder do not and shall not conflict with any such prior or current
obligations. If Employee uses or otherwise exploits in the course of performing
his duties with Company or permits or allows the Company to use or exploit any
Pre-Employment Invention, Employee hereby grants the Company a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license to use and otherwise
exploit such Pre-Employment Invention.


(f)
Return of Materials. On or before the Termination Date, Employee shall return to
the Company all documents and data, in whatever Media, owned by the Company,
including, without limitation, all Confidential Information, papers, drawings,
notes, memoranda, manuals, specifications, designs, devices, code, e-mail,
documents, diskettes, tapes and any other material. Employee shall also return
any keys, access cards, credit cards, identification cards and other property
and equipment belonging to the Company and/or its Affiliates. All data and
information





Employment Agreement
12
Employee Initials: /s/GT

--------------------------------------------------------------------------------




stored on or transmitted using Company owned or leased equipment is the property
of the Company. Notwithstanding the return or destruction of the Confidential
Information, Employee shall continue to be bound by the obligations of
confidentiality and security as otherwise set forth in this Agreement. Employee
acknowledges that any use or misappropriation of Company materials or
Confidential Information following termination of employment shall be deemed
theft of Company property which may result in irreparable harm which may not be
satisfied by money damages. As such, the Company may seek a temporary
restraining order and injunction to protect its materials and Confidential
Information without altering any other remedies which may be available to the
Company.


9.4
Non-Disparagement. During the Term and in perpetuity following the Termination
Date, Employee shall not make any remarks disparaging the conduct or character
of Sheldon G. Adelson, the Company or its Affiliates, subsidiaries and related
entities, their agents, employees, officers, directors, successors, or assigns.



9.5
Cooperation. At any time following the Termination Date, Employee shall
reasonably cooperate with the Company in any litigation or administrative
proceedings involving any matters with which Employee was involved during his
employment by the Company. The Company shall reimburse Employee for reasonable
expenses, if any, incurred in providing such assistance including the value of
the time expended in testifying measured at the rate of pay that Employee is
then receiving from a subsequent employer. For the purpose of this section 9.5,
reasonable cooperation shall mean, at Employee’s option, testifying by
deposition at Employee’s principal residence or principal place of employment if
different from Clark County, Nevada.



10.
Equitable Relief.    Employee covenants, represents and warrants that in the
event of the breach of Sections 9.1, 9.2, 9.3 or 9.4: (a) money damages would
not adequately compensate such a breach; (b) irreparable harm would result to
the Company or to the Company’s Affiliates for which the Company is authorized
to seek relief; (c) the balance of the equities between the Company or its
Affiliates and Employee would favor the entry of equitable relief in favor of
the Company or its Affiliates; and (d) the public interest would favor the entry
of equitable relief in favor of the Company or its Affiliates. For the purpose
of this Agreement, equitable relief shall include without limitation preliminary
and permanent injunctive relief, specific performance and temporary restraining
orders. Equitable relief shall be in addition to all other remedies available to
the Company through arbitration as provided in this Agreement. Except as
provided in the next sentence, Employee shall not contest the entry in favor of
the Company or its Affiliates of equitable relief in the event of a breach
described in this Section and in the event of a breach Employee irrevocably
admits to the inadequacy of money damages under (a) above, irreparable harm
under (b) above, the balance of the equities in favor of the Company under (c)
above and the public interest in favor equitable relief under (d) above. The
defense of Employee in the event of any action for equitable relief shall be
limited to the assertion, provided the same can be made in good faith and with
an adequate evidentiary basis, that the breach alleged by the Company did not
occur.

    




Employment Agreement
13
Employee Initials: /s/GT

--------------------------------------------------------------------------------




11.
Factors Supporting Restrictions. The restrictions placed upon Employee by the
terms of this Agreement have been agreed upon in consideration of the following
factors, among others:



11.1
Employee has been offered the employment described in Section 2.2 and the
compensation and other benefits described in Section 3 and 4 in reliance upon
Employee’s agreement to the restrictions described in Section 9;



11.2
Employee has been entrusted by Company with developing close relations with
Customers and/or vendors on behalf of the Company to further the Company's
business interests;



11.3
By reason of Employee's position with the Company, Employee has become privy to
the aims, aspirations, plans, preferences, strategies and capabilities of
Customers and/or vendors, which are matters of great value in identifying,
soliciting, obtaining, retaining and/or servicing Customers and/or vendors in
the Company's business;



11.4
By reason of Employee's position with the Company, Employee has become privy to
Confidential Information of the Company, which information would be of
considerable potential interest to the Company's competitors;



11.5
By reason of Employee’s position with the Company, Employee will become familiar
with the Company's practices and strategies in assigning work, setting up
project teams and supervising the work.

 
12.    Arbitration.


12.1
Except for equitable relief sought pursuant to Section 10, or as otherwise
prohibited by law, any controversy or claim rising out of or relating to this
Agreement or the breach of this Agreement or the employment of Employee during
or after the Term shall be settled by arbitration administered by the American
Arbitration Association (the “AAA”) under its Employment Dispute Resolution
Rules (the “Rules”) and judgment on the award rendered by the arbitrators may be
entered in any court in Clark County, Nevada.



12.2
Any controversy or claim submitted for arbitration shall be submitted to a
single arbitrator selected in the manner specified in the Rules from the panels
of arbitrators of the American Arbitration Association. The arbitration
proceedings shall be conducted in Las Vegas, Nevada, and the arbitration costs
of the AAA including but not limited to the fees of the arbitrator shall be paid
by the Company.



12.3
The arbitration provisions of this Agreement provide the exclusive remedies and
each Party expressly waives the right to pursue redress in any other forum
except only the right to pursue equitable remedies as provided in Section 9.







Employment Agreement
14
Employee Initials: /s/GT

--------------------------------------------------------------------------------




12.4
The arbitrator shall not be empowered or authorized to add to, subtract from,
delete or in any other way modify, the terms of this Agreement, nor shall the
arbitrator be empowered to award punitive damages on any claim and Employee
waives any right to assert a punitive damages claim.



12.5
Employee understands and acknowledges that Employee is waiving the right to a
jury trial, or a trial before a judge in public court.



13.
Acknowledgement.



13.1
Employee acknowledges that Employee has been given a reasonable period of time
to study this Agreement before signing it. Employee certifies that Employee has
fully read and completely understands the terms, nature and effect of this
Agreement. Employee also certifies that Employee either had the opportunity to
consult with counsel, or consulted with counsel in connection with the execution
of this Agreement. Employee further acknowledges that Employee is executing this
Agreement freely, knowingly and voluntarily and that Employee's execution of
this Agreement is not the result of any fraud, duress, mistake or undue
influence whatsoever. In executing this Agreement, Employee does not rely on any
inducements, promises or representations by the Company or any Person other than
the terms and conditions of this Agreement.



13.2
Employee warrants and represents that Employee does not know of any restriction
or agreement to which Employee is bound which arguably conflicts with the
Employee’s execution of this Agreement or employment hereunder.



14.    Controlled Substance and Alcohol Screening.


14.1
Employee must abide by the Company's controlled substance and alcohol policy as
adopted or amended from time to time. Employee acknowledges and represents that
these policies may include requirements that Employee submit to testing for
controlled substances or alcohol on the basis of reasonable suspicion in
accordance with the Company's controlled substance or alcohol policies.



14.2
Employee acknowledges and represents that failure to consent or cooperate in
testing for controlled substances or alcohol or positive results from such
testing may be the subject of disciplinary action up to and including
termination.



14.3
Employee acknowledges and represents that testing for controlled substance or
alcohol may include taking and testing of Employee's urine, blood or hair.



14.4
Employee shall hold the Company, and its Affiliates and their officers,
directors, employees, agents and shareholders harmless from any and all claims,
demands or liability arising from testing for controlled substances or alcohol
and from any disciplinary action resulting from such proposed or actual testing.



15.
Attorneys' Fees. In any action or proceeding to enforce the terms of this
Agreement, neither Party shall be entitled to attorneys' fees.







Employment Agreement
15
Employee Initials: /s/GT

--------------------------------------------------------------------------------




16.
Assignability/Binding Nature/Adequate Consideration. Employee’s agreement hereto
is in the nature of a personal services contract, and Employee shall have no
right to assign this Agreement or delegate Employee’s obligations hereunder. Any
such purported assignment or delegation shall be void. Employee covenants,
represents and warrants that this Agreement may be assigned by the Company and
thereafter from one employer to another (including, without limitation, from the
Company to any Affiliate of the Company) through the medium of a merger, a stock
sale, an asset sale (or otherwise) and that any entity that assumes or is
assigned this Agreement will be able to enforce this Agreement and all its
terms, conditions and restrictive covenants. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors.



17.
Surviving Provisions. The rights and obligations of the Parties under the
provisions of this Agreement shall survive, and remain binding and enforceable,
notwithstanding the expiration of the Term, the termination of this Agreement,
the termination of Employee’s employment hereunder or any settlement of the
financial rights and obligations arising from Employee’s employment hereunder,
to the extent necessary to preserve the intended benefits of such provisions.



18.
Amendment. No provision in this Agreement may be amended, modified or waived
unless such amendment, modification or waiver is agreed to in writing and signed
by both Company and Employee.



19.
Construction. The terms and conditions of this Agreement shall be construed as a
whole according to their fair meaning and not strictly for or against any Party.
The Parties acknowledge that each of them has reviewed this Agreement and has
had the opportunity to have it reviewed by their attorneys and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting Party shall not apply in the interpretation of this Agreement.



20.
Necessary Action. Each of the Parties shall do any act or thing and execute any
or all documents or instruments necessary or proper to effectuate the provisions
of this Agreement.



21.
Time of the Essence. Time is of the essence of this Agreement and all of its
terms, provisions, conditions and covenants.



22.
Waiver. Neither the failure nor any delay on the part of any Party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver of that right, remedy, power or privilege. No such waiver may occur
unless in a writing signed by the Party sought to be charged. No waiver of any
right, remedy, power or privilege with respect to any particular occurrence
shall be construed as a waiver of such right, remedy, power or privilege with
respect to any other occurrence.



23.
Partial Invalidity. If any provision or provisions of this Agreement shall be
held to be invalid, illegal, or unenforceable for any reason whatsoever:







Employment Agreement
16
Employee Initials: /s/GT

--------------------------------------------------------------------------------




(a)
The validity, legality, and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any terms other than the provision held to be invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby
unless such invalidity, illegality or unenforceability would vitiate the intent
of the Parties with respect to any such section or the Agreement as a whole; and



(b)
To the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any terms other than the provisions in the
section of this Agreement held to be invalid, illegal, or unenforceable) shall
be construed so as to give maximum possible effect to the intent manifested by
the provision held invalid, illegal, or unenforceable.



24.
Notices. All notices, consents, or other communications required, permitted or
provided for hereunder, including without limitation notices of Default, or
termination of this Agreement shall be deemed given (a) on the date when
hand-delivered; (b) on the date when forwarded by facsimile transmission
provided that electronic confirmation of receipt is obtained and retained; (c)
upon the date set forth on a receipt for certified mail that is returned to the
Party giving notice by the United States Postal Service; or (d) on the next day
after delivery to a recognized overnight delivery service for next day delivery.
All notices shall be addressed to the Parties at their addresses set forth below
or to such other addresses as either Party may designate in writing to the other
Party from time to time:



 
As to Company:
 
Marina Bay Sands Pte Ltd
 
 
 
10 Bayfront Avenue
 
 
 
Singapore 018956
 
 
 
Attn: General Counsel
 
 
 
Fax: +65 [ ]
 
 
 
 
 
With a copy to:
 
Las Vegas Sands Corp.
 
 
 
3355 Las Vegas Boulevard South
 
 
 
Las Vegas, Nevada 89109
 
 
 
Attn: Office of the General Counsel/President and Chief
Operating Officer
 
 
 
 
 
Fax: (702) 733-5088/(702) 733 5499
 
 
 
 
 
As to Employee:
 
At the Address Currently on Record with the Company.





25.
Governing Law. This Agreement shall be governed by and construed and interpreted
in accordance with the laws of Nevada without reference to the principles of
conflict of laws thereof.



26.
Section 409A. For purposes of Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and guidance promulgated thereunder (“Section
409A”), each of the payments that may be made under this Agreement are
designated as





Employment Agreement
17
Employee Initials: /s/GT

--------------------------------------------------------------------------------




separate payments. In addition, for purposes of this Agreement, with respect to
payments of any amounts that are considered to be “deferred compensation”
subject to Section 409A, references to “termination of employment” (and
substantially similar phrases) shall be interpreted and applied in a manner that
is consistent with the requirements of Section 409A. It is intended that the
provisions of this Agreement comply with Section 409A, and all provisions of
this Agreement shall be construed and interpreted in a manner consistent with
the requirements for avoiding taxes or penalties under Section 409A.
Notwithstanding the foregoing, except as otherwise provided herein, Employee
shall be solely responsible and liable for the satisfaction of all taxes and
penalties that may be imposed on or for Employee’s account in connection with
this Agreement (including any taxes and penalties under Section 409A), and
neither the Company nor any affiliate shall have any obligation to indemnify or
otherwise hold Employee (or any beneficiary) harmless from any or all of such
taxes or penalties. Notwithstanding anything in this Agreement to the contrary,
in the event that Employee is deemed to be a “specified employee” within the
meaning of Section 409(a)(2)(B)(i), no payments that are “deferred compensation”
subject to Section 409A that are made by reason of Employee’s “separation from
service” within the meaning of Section 409A shall be made to Employee prior to
the date that is six months after the date of Employee’s “separation from
service” or, if earlier, Employee’s date of death. Immediately following any
applicable six-month delay, all such delayed payments will be paid in a single
lump sum. In addition, for a period of six months following the date of
separation from service, to the extent that the Company reasonably determines
that any of the benefit plan coverage described in Section 8.1(c) may not be
exempt from U.S. federal income tax, Employee shall in advance pay to the
Company an amount equal to the stated taxable cost of such coverage for six
months. At the end of such six-month period, Employee shall be entitled to
receive from the Company a reimbursement of the amounts paid by Employee for
such coverage. To the extent that any reimbursements pursuant to this Agreement
are taxable to Employee, any such reimbursement payment due to Employee shall be
paid to Employee as promptly as practicable, and in all events on or before the
last day of Employee’s taxable year following the taxable year in which the
related expense was incurred. Any such reimbursements are not subject to
liquidation or exchange for another benefit and the amount of such benefits and
reimbursements that Employee receives in one taxable year shall not affect the
amount of such benefits or reimbursements that Employee receives in any other
taxable year. Except as permitted under Section 409A, any deferred compensation
that is subject to Section 409A and is payable to or for Employee’s benefit
under any Company-sponsored plan, program, agreement or arrangement may not be
reduced by, or offset against, any amount owing by Employee to the Company.


27.
Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.



27.
Counterparts. This Agreement may be executed in counterparts each of which shall
be deemed an original and all of which shall constitute one and the same
agreement with the same effect as if all Parties had signed the same signature
page and a signature page delivered by telecopier shall be as effective as if an
original copy had been delivered.







Employment Agreement
18
Employee Initials: /s/GT

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have signed this Agreement to be
effective as of the Effective Date set forth above:






EMPLOYEE:


GEORGE TANASIJEVICH
 
COMPANY:


MARINA BAY SANDS PTE LTD
/s/ George Tanasijevich
 
By:
/s/ Michael Leven
     George Tanasijevich
 
Name:
Title:
 
Date:
         28 Dec 11
 
Date:
      1/11/12























Employment Agreement
19
Employee Initials: /s/GT